Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received November 16, 2021. Claims 1, 11, 13 and 19 have been amended. Claim 4 has been canceled. Therefore, claims 1-3, 5-6, 9-11 and 13-19 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated August 25, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 9-11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 11 and 13 are directed to decision support services relating to palliative care including identifying patients who potentially would benefit from a palliative care program. The claim(s) recite(s)  receiving, a notice of a new patient admission at a health care facility; creating, a patient profile for a patient; receiving, continuity of care data in response to discharge of the patient from another health care facility; reconciling, medication orders included in the continuity of care data, wherein the reconciling further includes: requesting an inventory of onsite medications, the inventory stored and maintained offsite by a pharmacy; and receiving the inventory of onsite medications from the pharmacy 
The limitations of receiving, a notice of a new patient admission at a health care facility; creating, a patient profile for a patient; receiving, continuity of care data in response to discharge of the patient from another health care facility; reconciling, medication orders included in the continuity of care data, wherein the reconciling further includes: requesting an inventory of onsite medications, the inventory stored and maintained offsite by a pharmacy; and receiving the inventory of onsite medications from the pharmacy located offsite from inventory of the onsite medications; providing, instructions for partial fulfillment of the medication orders based on the inventory of onsite medications to reduce a time to first dose using onsite medications; providing, instructions for partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility, wherein the ordering from the pharmacy occurs prior to arrival of the patient at the health care facility to reduce a time to first dose of the medication ordered from the pharmacy; and displaying the medication orders, an availability of the onsite medications based on the inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule, and wherein the medication orders  comprise an admitted patient 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computing devices, non-transitory storage medium executed on a processor, GUI display and patient dashboard” to perform all of the receiving, a notice of a new patient admission at a health care facility; creating, a patient profile for a patient; receiving, continuity of care data in response to discharge of the patient from another health care facility; reconciling, medication orders included in the continuity of care data, wherein the reconciling further includes: requesting an inventory of onsite medications, the inventory stored and maintained offsite by a pharmacy; and receiving the inventory of onsite medications from the pharmacy located offsite from inventory of the onsite medications; providing, instructions for partial fulfillment of the medication orders based on the inventory of onsite medications to reduce a time to first dose using onsite medications; providing, instructions for partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility, wherein the ordering from the pharmacy occurs prior to arrival of the patient at the health care facility to reduce a time to first dose of the medication ordered from the pharmacy; and displaying the medication orders, an availability of the onsite medications based on the inventory to fulfill at least a portion of the medication orders, and a status of any medications 
Claim 1 has additional limitations (i.e., computing devices, web portal, GUI display and patient dashboard). Claim 11 has additional limitations (i.e., computing devices, web portal, non-transitory storage medium executed on a processor, GUI display and patient dashboard). Claim 13 has additional limitations (i.e., computing devices, web portal, GUI display and patient dashboard). Claim 19 has additional limitations (i.e., electronic medical or health records system, web portal, computing devices and patient dashboard). Looking to the specification, these components are described at a high level of generality (¶ 80; This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits 
Dependent claims 2-3, 5-6, 9-10 and 14-18 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Process,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-3, 5-6, 9-11 and 13-19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20150106123 A1 to Amarasingham et al. in view of Pub. No.: US 20160125168 A1 to Aagesen et al. further in view of Pub. No.: US 20060149416 A1 to Mohapatra et al.

As per Claim 1, Amarasingham et al. teaches computer-implemented method comprising: 

-- receiving, by the computing device, continuity of care data electronically communicated to the computing device in response to discharge of the patient from another health care facility (see Amarasingham et al. paragraphs 46 and 102; The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions.  The interventions generated or recommended by the patient care and management system 11 may include:…automated incorporation of score into discharge summary template, continuity of care document (within providers in the inpatient setting or to outside physician consultants and primary care physicians), HL7 message to facility communication of readmission risk transition to nonhospital physicians);
-- reconciling, by the computing device, medication orders included in the continuity of care data (Amarasingham et al. paragraph 95; A client may use the intelligent continuity of care information system 10 to coordinate services during any eligibility lapses.  Because the intelligent continuity of care information system maintains records of patient needs and utilized services through the Most Prominent Problems, Medication Reconciliation, and Referrals Widgets, it serves as a way to continue service delivery while eligibility issues are being resolved) (Amarasingham et al. paragraph 95; A client may use the intelligent continuity of care information system 10 to coordinate services during any eligibility lapses.  Because the intelligent continuity of care information system maintains records of patient needs and utilized services through the Most Prominent Problems, Medication Reconciliation, and Referrals Widgets, it serves as a way to continue service delivery while eligibility issues are being resolved); and 
--providing, by the computing device, instructions for partial fulfillment of the medication orders based on the electronic inventory of onsite medications to reduce a time to first dose using onsite medications (Amarasingham et al. paragraph 90; The hospital's social worker queries the intelligent 
--providing, by the computing device, instructions for partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility, wherein the ordering from the pharmacy occurs prior to arrival of the patient at the health care facility to reduce a time to first dose of the medication ordered from the pharmacy (Amarasingham et al. paragraph 90; The hospital's social worker queries the intelligent continuity of care information system 10, accesses the patient's Patient Summary Widget, and clicks on the link to the patient's most recent discharge summary to learn about any special instructions…). Examiner interprets special instructions received by social worker can included any choice of instructions entered such as partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility prior to prior to arrival of the patient, wherein instructions are not new to any art.
	Amarasingham et al. fails to teach:
-- creating, by the computing device, a patient profile for a patient; 
wherein the reconciling further includes: 
-- electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and 
-- electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and
-- generating a graphical user interface for displaying the medication orders, an availability of the onsite medications based on the electronic inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule, wherein the graphical user interface comprises the pharmacy web portal with an admitted patient dashboard to order medications from the pharmacy and receive status notifications from the pharmacy.

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Aagesen et al. within the systems/methods as taught by reference Amarasingham et al. with the motivation of providing an enterprise care management solution for aligning a patient who is determined to be eligible for care management services with a care manager best suited to help improve the patient's health status, coordinate the patient's care across different care venues, and reduce the patient's need for healthcare services (see Aagesen et al. paragraph 8).
Amarasingham et al. and Aagesen et al. fail to teach:
wherein the reconciling further includes: 
-- electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and 
-- electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and
-- generating a graphical user interface for displaying the medication orders, an availability of the onsite medications based on the electronic inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule, wherein the graphical user interface comprises the pharmacy web portal with an admitted patient dashboard to order medications from the pharmacy and receive status notifications from the pharmacy.
Mohapatra et al. teaches a method to enhance pharmaceutical medication order entry while simultaneously reducing medication order errors includes the steps of providing a graphical user interface (i.e. generating a graphical user interface displaying the medication orders) database template having database entry fields displayed on a video display device to allow electronic medication order entry (i.e. 
Further, each of the plurality of electronic medication administration records can provide a single consolidated patient medication administration profile for a corresponding plurality of patients, the single profile reflecting current medication administration including both inpatient and outpatient prescribed medications (i.e. admitted patient dashboard).  Advantageously, this configuration graphically enhances monitoring medication administration and can help streamline establishing medication administration schedules.
To conclude, For scheduled and verified orders, medications administered from floor stock or cart, a member can post the administration information on the electronic medication administration record display screen (i.e. status of any medications ordered) (see Mohapatra et al. paragraphs 13, 24, 76, 161).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Mohapatra et al. with the systems/methods as taught by reference Amarasingham et al. and Aagesen et al. with the motivation of providing medication administration data to electronic medication administration records, and to provide to medical institution unit members and other care givers automated medication administration scheduling requirements, to thereby provide enhanced management of medication administration in the medical institution (see Mohapatra et al. paragraph 12).
Amarasingham et al., Aagesen et al. and Mohapatra et al. fail to explicitly teach medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include desired medication orders arranged on claimed graphical user interface because such data does not functionally relate to the method of providing medication fulfillment instructions and merely providing a different GUI display from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

As per Claim 2, Amarasingham et al., Aagesen et al. and Mohapatra et al. teach the method of claim 1, wherein the continuity of care data comprises a continuity of care document or extracts from a continuity of care document (see Amarasingham et al. paragraphs 46 and 102; The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions.  The interventions generated or recommended by the patient care and management system 11 may include:…automated incorporation of score into discharge summary template, continuity of care document (within providers in the inpatient setting or to outside physician consultants and primary care physicians), HL7 message to facility communication of readmission risk transition to nonhospital physicians);
The obviousness of combining the teachings of Amarasingham et al., Aagesen et al. and Mohapatra et al. are discussed in the rejection of claim 1, and incorporated herein.



As per Claim 6, Amarasingham et al., Aagesen et al. and Mohapatra et al. teach the method of claim 1, further comprising automatically creating draft medication orders based at least in part on the medication orders in the continuity of care data (see Mohapatra et al. paragraph 24).

As per Claim 9, Amarasingham et al., Aagesen et al. and Mohapatra et al. teach the method of claim 1, wherein the health care facility is a non-acute care facility (see Amarasingham et al. paragraph 22).
The obviousness of combining the teachings of Amarasingham et al., Aagesen et al. and Mohapatra et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 10, Amarasingham et al., Aagesen et al. and Mohapatra et al. teach the method of claim 1, wherein the continuity of care data is electronically communicated utilizing security and transport management (see Amarasingham et al. paragraph 28; The data paths between the computer system 12 and the data store 21 may be encrypted or otherwise protected with security measures or transport protocols now known or later developed).
The obviousness of combining the teachings of Amarasingham et al., Aagesen et al. and Mohapatra et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 11, Claim 11 is directed to a computer program product. Claim 11 recites the same or substantially similar limitations as those addressed above for Claim 1 as taught by Amarasingham et al., Aagesen et al. and Mohapatra et al. Claim 11 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al., Aagesen et al. and Mohapatra et al. as applied to claims 1-2, 5-6, 9-11 and 19 above, and further in view of Pub. No.: US 20150286799 A1 to Padmani.

As per Claim 3, Amarasingham et al., Aagesen et al. and Mohapatra et al. fail to teach the method of claim 1, wherein the reconciling further comprises determining medications available onsite at the health care facility relevant to fulfilling at least part of the medication orders.
Padmani teaches the pharmacy information system 320 communicates with the local server 330 …, including at least the label processing module that extracts drug order information from the pharmacy information system messages or data streams (and optionally a fulfillment module that determines whether new medication preparations are required or are already available in inventory), a database and a database query module that supports read and write operations to the database, and a communications module such as a web services module that supports communication with servers and other machines at remote locations (see Padmani paragraphs 219 and 222).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Padmani with the systems/methods as taught by reference Amarasingham et al., Aagesen et al. and Mohapatra et al. with the motivation of providing a remote pharmacist workspace management tool that allows the remote user to manage dose orders that have yet to undergo preparation and/or that have been prepared, thereby providing increased efficiency of verification by the remote pharmacist, and facilitate improved control over the dose order queue (see Padmani paragraph 75).


Padmani teaches the pharmacy information system 320 communicates with the local server 330 …, including at least the label processing module that extracts drug order information from the pharmacy information system messages or data streams (and optionally a fulfillment module that determines whether new medication preparations are required or are already available in inventory), a database and a database query module that supports read and write operations to the database, and a communications module such as a web services module that supports communication with servers and other machines at remote locations (see Padmani paragraphs 219 and 222).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Padmani with the systems/methods as taught by reference Amarasingham et al., Aagesen et al. and Mohapatra et al. with the motivation of providing a remote pharmacist workspace management tool that allows the remote user to manage dose orders that have yet to undergo preparation and/or that have been prepared, thereby providing increased efficiency of verification by the remote pharmacist, and facilitate improved control over the dose order queue (see Padmani paragraph 75).

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20150106123 A1 to Amarasingham et al. in view of Pub. No.: US 20120166224 A1 to Patil further in view of Pub. No.: US 20060149416 A1 to Mohapatra et al.

As per Claim 13, Amarasingham et al. teaches a computer-implemented method, comprising:
-- generating continuity of care data for a patient selected to be discharged from an acute care facility, the continuity of care data including medication orders (see Amarasingham et al. paragraphs 27, 46 and 102); 
-- electronically communicating, to the selected non-acute care facility, the continuity of care data in response to discharging the patient from the acute care facility (see Amarasingham et al. paragraphs automated incorporation of score into discharge summary template, continuity of care document (within providers in the inpatient setting or to outside physician consultants and primary care physicians), HL7 message to facility communication of readmission risk transition to nonhospital physicians);
-- providing instructions for partial fulfillment of the medication orders based on the electronic inventory of onsite medications to reduce a time to first dose using onsite medications (Amarasingham et al. paragraph 90; The hospital's social worker queries the intelligent continuity of care information system 10, accesses the patient's Patient Summary Widget, and clicks on the link to the patient's most recent discharge summary to learn about any special instructions…);
-- providing instructions for partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the non- acute care facility, wherein the ordering from the pharmacy occurs prior to arrival of the patient at the non-acute care facility to reduce a time to first dose of the medication ordered from the pharmacy (Amarasingham et al. paragraph 90; The hospital's social worker queries the intelligent continuity of care information system 10, accesses the patient's Patient Summary Widget, and clicks on the link to the patient's most recent discharge summary to learn about any special instructions…).
Amarasingham et al. fails to teach:
-- selecting a non-acute care facility for the patient to be transported to after discharge; 
-- reconciling medication orders included in the continuity of care data, wherein the reconciling further includes: electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and

Patil teaches when the patient is being transferred from the first hospital 102 to the specialist 126 for rehabilitation of a spinal cord injury, the specialist 126 is informed of which treatment aspects are linked to the spinal cord injury and is enabled by the examples described herein to select appropriate clinical documentation for transfer or import (see paragraphs 20, 27 and 41).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Patil within the systems/methods as taught by reference Amarasingham et al. with the motivation of enabling a healthcare practitioner associated with the second healthcare entity to view the linkage information such that the relationship is visually conveyed to the healthcare practitioner, thereby enabling the healthcare practitioner to accept the medical issue of the patient to initiate an automatic reconciliation process (see Patil paragraph 4).
Amarasingham et al. and Patil fail to teach:
-- reconciling medication orders included in the continuity of care data, wherein the reconciling further includes: electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and
-- generating a graphical user interface for displaying the medication orders, an availability of the onsite medications based on the electronic inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined 
Mohapatra et al. teaches a method to enhance pharmaceutical medication order entry while simultaneously reducing medication order errors includes the steps of providing a graphical user interface (i.e. generating a graphical user interface displaying the medication orders) database template having database entry fields displayed on a video display device to allow electronic medication order entry (i.e. reconcile or settle medication orders/drafts) by a physician at a location remote from a medical institution pharmacy; displaying in the database template, tools to access default values for medication dosing, sets of medications frequently prescribed together, and default medication order templates, provided to enhance medication order entry and reduce likelihood of medication order errors.  The method also includes the step of displaying in the database template, tools to access products available (i.e. availability of onsite medications to fulfill at least a portion of the medication orders) to treat a preselected disease condition with emphasis on drugs in the medical institution drug formulary. 
Further, each of the plurality of electronic medication administration records can provide a single consolidated patient medication administration profile for a corresponding plurality of patients, the single profile reflecting current medication administration including both inpatient and outpatient prescribed medications (i.e. admitted patient dashboard).  Advantageously, this configuration graphically enhances monitoring medication administration and can help streamline establishing medication administration schedules.
To conclude, For scheduled and verified orders, medications administered from floor stock or cart, a member can post the administration information on the electronic medication administration record display screen (i.e. status of any medications ordered) (see Mohapatra et al. paragraphs 13, 24, 76, 161).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Mohapatra et al. with the systems/methods as taught by reference Amarasingham et al. and Patil with the motivation of providing medication administration data to electronic medication administration records, and to provide to medical 
Amarasingham et al., Patil and Mohapatra et al. fail to explicitly teach medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule.
However these differences are only found in the non-functional data selected for the delivery to patients. The delivery to the patient according to a determined schedule and/or visually indicating a rush delivery is not functionally related to the method of providing instructions for medication orders. Thus, this description material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include desired medication orders arranged on claimed graphical user interface because such data does not functionally relate to the method of providing medication fulfillment instructions and merely providing a different GUI display from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	
As per Claim 14, Amarasingham et al., Patil and Mohapatra et al. teach the method of claim 13, further comprising:
-- generating information on therapeutic alternatives for the non-acute care facility for at least one medication of the medication orders (see Patil paragraph 37); and 
-- communicating the generated information to the non-acute care facility (see Patil paragraphs 20, 27, 37 and 41).
The obviousness of combining the teachings of Amarasingham et al., Patil and Mohapatra et al. are discussed in the rejection of claim 13, and incorporated herein.


-- generating a summary of at least a portion of the continuity of care data (see Amarasingham et al. paragraph 41); and 
-- transferring the summary to the non-acute care facility (see Amarasingham et al. paragraph 27).
The obviousness of combining the teachings of Amarasingham et al., Patil and Mohapatra et al. are discussed in the rejection of claim 13, and incorporated herein.

As per Claim 16, Amarasingham et al., Patil and Mohapatra et al. teach the method of claim 13, wherein the continuity of care data comprises a continuity of care document or extracts from a continuity of care document (see Amarasingham et al. paragraph 46; automated incorporation of score into discharge summary template, continuity of care document (within providers in the inpatient setting or to outside physician consultants and primary care physicians)…).
The obviousness of combining the teachings of Amarasingham et al., Patil and Mohapatra et al. are discussed in the rejection of claim 13, and incorporated herein.

As per Claim 18, Amarasingham et al., Patil and Mohapatra et al. teach the method of claim 13, further comprising utilizing the continuity of care data to reconcile medication orders for the patient at the non-acute care facility (see Patil paragraph 41).
The obviousness of combining the teachings of Amarasingham et al., Patil and Mohapatra et al. are discussed in the rejection of claim 13, and incorporated herein.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al., Patil and Mohapatra et al. as applied to claims 13-16 above, and further in view of Pub. No.: US 20150286799 A1 to Padmani.


Amarasingham et al. teaches a continuity of care information system, however Padmani teaches a pharmacy information system 320 that communicates with a local server 330 …, including at least a label processing module that extracts drug order information from the pharmacy information system messages or data streams (and optionally a fulfillment module that determines whether new medication preparations are required or are already available in inventory), a database and a database query module that supports read and write operations to the database, and a communications module such as a web services module that supports communication with servers and other machines at remote locations (see Padmani paragraphs 219 and 222).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Padmani with the systems/methods as taught by reference Amarasingham et al., Patil and Mohapatra et al. with the motivation of providing a remote pharmacist workspace management tool that allows the remote user to manage dose orders that have yet to undergo preparation and/or that have been prepared, thereby providing increased efficiency of verification by the remote pharmacist, and facilitate improved control over the dose order queue (see Padmani paragraph 75). 

Response to Arguments
Applicant’s arguments filed November 16, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Applicant respectfully asserts that the claims recite steps which cannot be practically performed in the human mind as the human mind is not equipped to perform such claim elements.
For example, the specific operations, such as:
providing ... instructions for partial fulfillment of the medication orders based on the electronic inventory of onsite medications to reduce a time to first dose using onsite medications;

generating a graphical user interface for displaying the medication orders ... arranged in the graphical user interface for display in order of delivery to the patient according to a determined schedule and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule...
(2) Independent claims 11, 13, and 19 are amended to recite analogous elements to those above in claim 1. Applicant has reviewed Amarasingham, Aagesen, Mohapatra, and Patil, and Applicant respectfully submits that the above-quoted claim elements are not disclosed or rendered obvious by the cited references, whether alone or in combination, and the Office does not argue that they do. Therefore, the proposed combination of references fails to disclose each and every element in claim 1. Independent claims 11, 13, and 19 contain analogous elements to claim 1, and are, therefore, patentable for analogous reasons.
In view of the above remarks, a specific discussion of the dependent claims is considered to be unnecessary since the dependent claims incorporate the elements of the independent claims and are therefore patentable over the cited references for at least the same reasons as those discussed above. Therefore, Applicant’s silence regarding any dependent claim is not to be interpreted as agreement with, or acquiescence to, the rejection of such claim or as waiving any argument regarding that claim. Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 103 and allowance of those claims.
In response to argument (1), Examiner respectfully disagrees. As stated in last office action, the claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Providing ... instructions for partial fulfillment of the medication orders based on the electronic inventory of onsite medications to reduce a time to first dose using onsite medications…does not improve the functioning or technical improvement to claimed system. The computer is merely doing what computers do. Making data availability quicker to access or more efficient is not an improvement. For example, sending a message via email is quicker than through the USPS, however the message is still received and does not improve the system.
Providing ... instructions for partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility, wherein the ordering from the pharmacy occurs prior to arrival of the patient at the health care facility to reduce a time to first dose of the medication ordered from the pharmacy; (emphasis added)…. does not improve the functioning or technical improvement to claimed system. The computer is merely doing what computers do. Making data availability quicker to access or more efficient is not an improvement. For example, sending a message via email is quicker than through the USPS, however the message is still received and does not improve the system.

In response to argument (2), Examiner respectfully disagrees and has addressed each amended portion of Claims 1, 11, 13 and 19 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20140006055 A1 to Seraly et al.: An online medical consultation system is disclosed which provides all of the missing features of the prior art in a coordinated program. The system is freely and widely accessible through a website portal utilizing only a generic Internet browser on any device capable of communication with the network. While of more limited applicability, the system could be adapted for a private or more limited electronic network (paragraph 12).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

 /ROBERT W MORGAN/              Supervisory Patent Examiner, Art Unit 3626